Per Curiam.

This is an action in mandamus originating in this court. A demurrer was sustained to the original petition and an amended petition. A second amended petition has been filed. A demurrer has been filed to the second amended petition. Eelator agrees that the ruling on the demurrer will be dispositive; respondent only if the demurrer is sustained.
The second amended petition for all intents and purposes is identical to the first amended petition.
By this action relator seeks to compel the respondent, Director of Liquor Control, to prosecute the Shawnee Country Club for the unlawful sale of beer, wine and other spirituous liquors without a permit.
Eelator alleges that he is a member of the club and has an investment in the club by way of initiation fees and dues paid thereto. He alleges that the club’s violation of the law imperils his investment in the club and his membership rights.
Assuming that relator has the proper status to bring this action, by this action he is seeking to compel a public officer to enforce a police regulation in relation to a sped-*86fie person. Mandamus does not lie for this purpose. 55 Corpus Juris Secundum 306, Mandamus, Section 157.
The demurrer is sustained and a writ of mandamus is denied.

Writ denied.

Taft, C. J., Zimmerman, Matthias, O’Neill, Herbert, Schneider and Brown, JJ., concur.